Form: Dismiss TRAP 42.3



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



SHAFER PLAZA XX, LTD.,


                                    Appellant,

v.

BRUNSWICK HOMES, LLC,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§

No. 08-08-00116-CV

Appeal from
 191st District Court

of Dallas County, Texas

(TC # 06-04133-J)




MEMORANDUM OPINION


	Shafer Plaza XX, Ltd. filed a notice of appeal from the trial court's judgment, but did not pay
the $175 filing fee required for the appeal or submit an affidavit of indigence before or at the time
it filed the notice of appeal.  See Tex.R.App.P. 5, 20.1; see also Tex.Gov't Code Ann. §§ 51.207,
51.941(a), 101.041 (Vernon 2005).  On March 7, 2008, the Fifth Court of Appeals notified Appellant
that the filing fee had not been paid and that failure to pay the filing fee would result in dismissal of
the cause pursuant to Tex.R.App.P. 42.3(c).  Appellant did not pay the filing fee.  On April 9, 2008,
the Fifth Court of Appeals notified Appellant that the appeal had been transferred to the Eighth Court
of Appeals by order of the Supreme Court.  By letter dated April 14, 2008, the Clerk of this Court
requested that Appellant pay the $175 filing fee.  Appellant did not pay the filing fee but counsel for
Appellant filed a letter stating that Appellant no longer wished to prosecute the appeal.  Accordingly,
we dismiss the appeal.  See Tex.R.App.P. 5 (allowing enforcement of rule), 42.3(b), (c)(involuntary
dismissal in civil cases).

July 3, 2008						 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.